Citation Nr: 0122466	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  98-02 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

REMAND

The veteran had active duty from November 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  The veteran's claim for a higher evaluation for 
hypertension has apparently not been considered under the 
amended statutes and regulations.  Therefore, the application 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In May 2001, the veteran wrote that 
his blood pressure had increased recently.  He reported that 
he was receiving treatment for his hypertension at the VA 
Medical Center (VAMC) in Tuscaloosa, Alabama.  The veteran's 
claims file contains records of VA examinations and treatment 
of the veteran, but no records dated since June 1998.  On 
remand, records of treatment of the veteran at the Tuscaloosa 
VAMC since June 1998 should be obtained.

In his May 1998 hearing at the RO, the veteran reported that 
he had received emergency room treatment for his hypertension 
in December 1997 at the Golden Triangle Medical Center in 
Columbus, Mississippi.  The RO wrote to that facility in May 
1998, requesting records of treatment of the veteran from 
1997 to the present.  That hospital sent the RO records of 
treatment of the veteran in October 1993.  It was not 
specified that records from December 1997 were not available.  
On remand, the RO should make another request from Golden 
Triangle for records of treatment of the veteran from 1997 to 
the present.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)) are fully met.  

2.  The RO should obtain the records of 
all outpatient and inpatient treatment of 
the veteran at the Tuscaloosa, Alabama, 
VAMC, from May 1998 to the present.

3.  The RO should attempt to obtain the 
records of all outpatient and inpatient 
treatment of the veteran at the Golden 
Triangle Medical Center in Columbus, 
Mississippi, from January 1997 to the 
present.

4.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for a VA cardiovascular 
examination for the purpose of addressing 
the extent and severity of the veteran's 
service-connected hypertension.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
conducted.  The appellant must be given 
adequate notice of time and location of 
any requested examination.  If he fails 
to report for any scheduled examination, 
this fact should be documented in the 
claims folder.  

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





